securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANKNATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Beverly A. Freeney U.S. Bank National Association 100 Wall Street, Suite 1600 New York, NY10005 (212) 361-2893 (Name, address and telephone number of agent for service) National Rural Utilities Cooperative Finance Corporation (Issuer with respect to the Securities) District of Columbia 52-0891669 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2201 Cooperative Way Herndon, Virginia (Address of Principal Executive Offices) (Zip Code) Debt Securities Variable Denomination Floating Rate Demand Notes FORM T-1 Item 1.GENERAL INFORMATION.Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2.AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16.LIST OF EXHIBITS: List below all exhibits filed as a part of this statement of eligibility and qualification. 1.A copy of the Articles of Association of the Trustee.* 2.A copy of the certificate of authority of the Trustee to commence business.* 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers.* 4. A copy of the existing bylaws of the Trustee.** 5. Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7.Report of Condition of the Trustee as of December 31, 2009 published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. 8.Not applicable 9. Not applicable * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. ** Incorporated by reference to Exhibit 25.1 to registration statement on S-4, Registration Number 333-159463 filed on August 21, 2009. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of New York,State of New York on the 16th day of April, 2010. By:/s/ BEVERLY A. FREENEY Beverly A. Freeney Vice President By:/s/ K. WENDY KUMAR K. Wendy Kumar Vice President Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated: April 16, 2010 By:/s/ BEVERLY A. FREENEY Beverly A. Freeney Vice President By:/s/ K. WENDY KUMAR K. Wendy Kumar Vice President Exhibit 7 U.S. Bank National Association Statement of Financial Condition Exhibit 7 As of 12/31/2009 ($000’s) Assets 12/31/2009 Cash and Balances Due From Depository Institutions Securities Federal Funds Loans & Lease Financing Receivables Fixed Assets Intangible Assets Other Assets Total Assets Liabilities Deposits Fed Funds Treasury Demand Notes 0 Trading Liabilities Other Borrowed Money Acceptances 0 Subordinated Notes and Debentures Other Liabilities Total Liabilities Equity Minority Interest in Subsidiaries Common and Preferred Stock Surplus Undivided Profits Total Equity Capital Total Liabilities and Equity Capital To the best of the undersigned’s determination, as of the date hereof, the above financial information is true and correct. U.S. Bank National Association By:/s/ BEVERLY A. FREENEY Vice President Date:April 16, 2010
